Contrary to the defendant’s contention, the evidence, when viewed in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), was legally sufficient to establish, beyond a reasonable doubt, his identity as one of two robbers. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348-349 [2007]; People v Romero, 7 NY3d 633, 644-645 [2006]), we nevertheless accord *677great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]; People v Jean-Marie, 67 AD3d 704, 704 [2009]). Upon reviewing the record, we are satisfied that the jury’s verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, A.EJ., Florio, Lott and Cohen, JJ., concur.